People v Chin (2017 NY Slip Op 01881)





People v Chin


2017 NY Slip Op 01881


Decided on March 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2013-04432
 (Ind. No. 1018/03)

[*1]The People of the State of New York, respondent, 
vWayne Chin, appellant.


Lynn W. L. Fahey, New York, NY (Anna Pervukhin of counsel), for appellant, and appellant pro se.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove, Ruth E. Ross, and Marie John-Drigo of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, by permission, from an order of the Supreme Court, Kings County (Simpson, J.), dated February 20, 2013, which, without a hearing, denied his pro se motion pursuant to CPL 440.10 to vacate a judgment of the same court rendered October 17, 2009, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the order is affirmed.
The Supreme Court properly denied, without a hearing, the defendant's motion pursuant to CPL 440.10 to vacate the judgment of conviction. Contrary to the defendant's contention, the court could determine from the parties' submissions that the defendant was not deprived of the effective assistance of counsel (see CPL 440.30[1], [2], [4]; People v Satterfield, 66 NY2d 796, 799; People v Aguirre, 92 AD3d 951, 951-952; People v Canty, 32 AD3d 1043, 1044; People v Demetsenare, 14 AD3d 792, 793).
The arguments raised by the defendant in his pro se supplemental brief are without merit.
CHAMBERS, J.P., ROMAN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court